Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 7, 2021

                                           No. 04-21-00227-CR

                                      IN RE Aric LUCAS, Relator

                                           Original Proceeding 1

                                                  ORDER

        The petition for writ of mandamus is DENIED.

        It is so ORDERED on June 7, 2021.



                                                                    _____________________________
                                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR5875 pending in the 186th Judicial District Court, Bexar County,
Texas, the Honorable Jefferson Moore presiding.